Exhibit 10.33

AGREEMENT OF SALE

THIS AGREEMENT OF SALE (the “Agreement”) is made this 22nd day of December, 2006
(the “Agreement Date”) by LV ASSOCIATES, L.P., a Pennsylvania limited
partnership (the “Seller”) and VIROPHARMA INCORPORATED, a Delaware corporation
(the “Buyer”).

BACKGROUND

A. Seller is the owner of that certain lot or parcel of ground known as 397
Eagleview Boulevard, located in Uwchlan Township, Chester County, Pennsylvania
(the “Overall Premises”), which Overall Premises is depicted on the plan
attached hereto as Exhibit “A” (the “Plan”). The Overall Premises is currently
improved with an office building containing approximately 32,000 square feet of
space (the “Existing Building”) with related parking areas and site improvements
(together with the Existing Building, the “Existing Improvements”).

B. Seller intends to subject the Overall Premises to a condominium regime (the
“Condominium”) pursuant to a Declaration of Condominium of Lot 8 Condominium, a
copy of which is attached hereto as Exhibit “B” (the “Declaration”). Pursuant to
the Declaration, Seller, as “Declarant”, will create two (2) condominium units,
one (1) unit being the footprint of the Existing Building and all improvements
constructed thereon, and the second unit being the building footprint of an
additional building to be constructed by Seller. The balance of the Overall
Premises will be “common elements” to be maintained and operated by the
condominium association to be created pursuant to the Declaration.

 

1



--------------------------------------------------------------------------------

C. Seller desires to sell to the Buyer the condominium unit containing the
Existing Building, together with such unit’s percentage interest in the common
elements of the Condominium (the “Premises”), and Buyer desires to acquire the
Premises from Seller, upon the terms and conditions contained in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereto, intending to be legally bound hereby,
agree as follows:

1. SALE OF PREMISES. Seller agrees to sell to Buyer, and Buyer agrees to
purchase from Seller, subject to the terms, covenants and conditions set forth
herein, the Premises.

All units in the Condominium will be restricted under the Declaration to non
residential use. Based on this intent, Buyer hereby waives all rights under
Chapter 34 of the Pennsylvania Revised Uniform Condominium Act (68 Pa. C.S.A.,
§3401 through §3414) including, without limitation, the right to (i) receive a
public offering statement containing the information described in Section 3402
of the Act, (ii) require Seller to place the deposit monies in escrow in
accordance with Section 3408 of the Act, and (iii) any of the warranties
described in Section 3411 of the Act. It is understood and agreed by Buyer that,
until the first recorded conveyance of a unit in the Condominium from Seller to
any third party, Seller shall have the right, acting alone, to amend any of the
Condominium Documents, provided Seller must first obtain Buyer’s consent, which
shall not be unreasonably withheld, delayed or conditioned, if such amendment
will materially and adversely affect the rights of Buyer.

2. PURCHASE PRICE. Buyer shall pay in exchange for the Premises Seven Million
Six Hundred Fifty Thousand Dollars ($7,650,000.00) (the “Purchase Price”).

 

2



--------------------------------------------------------------------------------

3. MANNER OF PAYMENT OF PURCHASE PRICE. The Purchase Price shall be paid in the
following manner:

A. Deposit. On or before January 2, 2007, Buyer shall deliver to Seller’s
attorney, Kaplin Stewart (the “Escrow Agent”), a deposit in the amount of Two
Hundred Fifty Dollars ($250,000.00) (the “Deposit”). The Deposit shall be held
by the Escrow Agent in a non-interest bearing attorney trust account until
consummation or termination of this Agreement. If the Closing is completed
hereunder, on the Closing Date the Escrow Agent shall pay the Deposit to Seller,
which sum shall be credited against the Purchase Price at Closing.

B. Security Deposit. Buyer is currently a tenant at the Premises under a lease
with Seller. At Closing, Seller shall either refund any existing security
deposit paid by Buyer under such lease, or credit the same against the Purchase
Price.

C. Payment of Balance of Purchase Price. At the Closing, Buyer shall pay to
Seller the Purchase Price (subject to adjustments and apportionments set forth
in this Agreement and less the Deposit and any security deposit as provided in
B. above) by wire transfer of immediately available federal funds.

4. INVESTIGATION.

A. Buyer shall have a period commencing on the date hereof and expiring at 5:00
P.M. Eastern Standard Time on the date that is twenty-two (22) days after the
date of this Agreement (such period being referred to herein as the
“Investigation Period”) to inspect and/or cause one or more surveyors,
attorneys, engineers, architects, environmental consultants and/or other experts
of the Buyer’s choice to inspect, examine, survey, appraise and otherwise do
that which, in the reasonable opinion of the Buyer, is necessary for the Buyer
to satisfy itself with regard to the physical condition of the Premises (the
“Investigations”); provided, however, that in no event may Buyer conduct any
drilling, boring, test pits or other invasive tests or

 

3



--------------------------------------------------------------------------------

studies, nor may Buyer perform any tests or studies that will damage all or any
part of the Premises, without the express prior written consent of Seller, which
consent may be withheld in Seller’s sole discretion. If at any time prior to the
expiration of the Investigation Period the Buyer determines that it is not
satisfied with the results of the Investigations, in Buyer’s sole discretion,
and notifies the Seller in writing of its election to terminate this Agreement
prior to the end of the Investigation Period, this Agreement shall automatically
become null and void, the Escrow Agent shall return the Deposit to Buyer, and
all of the parties to this Agreement shall be released from any and all further
obligation or liability hereunder, other than obligations that expressly survive
termination of this Agreement. Notwithstanding the foregoing, if Buyer
terminates this Agreement for any reason, including the reasons set forth in
this Section 4, as a condition to Escrow Agent’s return of the Deposit, Buyer
shall deliver to Seller, at no cost to Seller, true and complete copies of all
surveys, plans, reports (title, environmental, engineering etc.) and other
materials prepared by third parties on behalf of Buyer in connection with its
acquisition of the Premises, other than documents prepared by legal counsel.

B. Conditions of Entry. Prior to entry upon the premises as permitted by this
Section 4, or under another provision of this Agreement, Buyer shall obtain, and
shall maintain so long as Buyer intends to enter upon the Premises, commercial
general liability insurance coverage, on an occurrence basis, for damage to
property and injury to persons, including death, with minimum limits of
$2,000,000.00 for each type of coverage. Seller and any lenders holding
mortgages encumbering the Overall Premises shall be named as additional insureds
under such coverage and Buyer shall furnish Seller with certificates evidencing
such coverage upon request. In addition, Buyer agrees to repair any physical
damage to the Premises caused by the Buyer’s or the Buyer’s agents’,
representatives’ or employees’ entry onto the Premises. Buyer shall give

 

4



--------------------------------------------------------------------------------

Seller not less than one (1) business day advance written notice by facsimile of
its intent to enter upon the Premises. Buyer shall use its best efforts to not
interrupt the operation or conduct of any business or activity on the Premises
or Overall Premises, and Buyer’s rights shall be subject to the rights of all
tenants under leases affecting the Overall Premises. Buyer agrees to indemnify
and hold the Seller harmless from and against any and all expenses, claims,
losses, costs and liabilities (including reasonable attorneys fees) arising
from, caused by or incurred in connection with the Buyer’s entry onto the
Premises or Overall Premises. The foregoing indemnity and hold harmless
agreement shall survive Closing or the termination of this Agreement.

C. Delivery of Materials. Within three (3) business days after the Agreement
Date, Seller shall deliver to Buyer, without representation or warranty, a copy
of Seller’s existing survey and environmental report for the Overall Premises.

5. TITLE.

A. Title Report. Within twenty (20) days after the Agreement Date, Buyer shall
(i) obtain a title report and commitment to issue an owner’s policy of title
insurance with respect to the Premises (the “Title Report”) from a title company
licensed in Pennsylvania and selected by Buyer (the “Title Company”), (ii) upon
receipt of the Title Report, furnish to Seller a copy thereof together with
copies of any matters which are listed as exceptions on the Title Report, and
(iii) notify Seller in writing of any conditions, defects, liens, encumbrances
or other items appearing as exceptions in the Title Report which are
unsatisfactory to Buyer (hereinafter referred to as “Title Objections”). Within
ten (10) days after receipt of the Title Objections, Seller shall notify Buyer
of which Title Objections Seller is unable or unwilling to cure (the “Response
Notice”). Within ten (10) days after receipt of the Response Notice, Buyer shall
either (1) waive such Title Objections that Seller is unable or unwilling to
cure or (2) terminate

 

5



--------------------------------------------------------------------------------

this Agreement by giving written notice thereof to Seller, in which event the
Escrow Agent shall refund the Deposit to Buyer, this Agreement shall be null and
void and neither of the parties shall have any further obligations or liability
under this Agreement. Failure to give notice of either election shall constitute
Buyer’s waiver of the Title Objections.

B. Status of Title. The Premises are to be conveyed free and clear of any liens,
encumbrances, easements, restrictions and agreements, excepting only the
Permitted Exceptions (hereinafter defined). Seller shall furnish such customary
title affidavits as the Title Company may reasonably require for the removal of
standard title objections that are customarily removed by such affidavits.
Permitted Exceptions as used herein shall mean (i) any exceptions originally
appearing in the Title Report which are not objected to in writing by Buyer to
Seller or which are objected to, but such objection is thereafter waived or
deemed waived, (ii) such matters that would be disclosed by an accurate survey
of the Premises, (iii) real estate taxes not yet due and payable, (iv) the terms
of any applicable laws, ordinances or other legal requirements, (v) the standard
pre-printed exceptions in the Title Report and (vi) the Declaration. Seller
shall not make any material modifications to the Declaration without the prior
written consent of Buyer.

C. Inability to Convey Title. If Seller is unable to convey title at Closing in
accordance with the requirements of this Agreement, Buyer shall have as its
exclusive remedy the option:

(1) Of taking such title to the Premises as Seller is able to convey without
abatement of the Purchase Price; or

(2) Of terminating Buyer’s obligations under this Agreement, in which event the
Escrow Agent shall refund the Deposit to Buyer and this Agreement shall be null
and void and neither party shall have any further obligations hereunder.

 

6



--------------------------------------------------------------------------------

6. CLOSING. Closing on the sale of the Premises to Buyer (herein referred to as
“Closing”) shall be held at Seller’s offices, within ten (10) days after written
notice by Buyer to Seller, but not later than the date that is fifteen (15) days
after the end of the Investigation Period (the “Closing Date”).

7. POSSESSION. Possession of the Premises shall be given on the Closing Date by
special warranty deed executed and delivered by Seller conveying fee simple
title to the Premises subject to the Permitted Exceptions.

8. TENDER WAIVED. Formal tender of an executed deed and purchase money is hereby
waived.

9. APPORTIONMENTS. At Closing, the following apportionments shall be made:
(i) real estate taxes shall be apportioned on a per diem basis on the basis of
the fiscal or calendar year of each taxing authority. If the Premises is not
separately assessed at Closing, the real estate taxes assessed on the land
comprising the Overall Premises shall be allocated on a per acre basis, and the
real estate taxes allocated to the Premises shall be prorated as provided above,
and the real estate allocated to improvements shall be allocated entirely to the
Premises and shall be prorated as provided above; (ii) any water, sewer or other
utility charges assessed against or incurred with respect to the Premises shall
be apportioned on a per diem basis; (iii) all real estate transfer taxes imposed
by any governmental body or bodies shall be borne equally by Buyer and Seller
and (iv) rents received by Seller from Buyer for the month in which Closing
occurs.

10. REPRESENTATIONS AND WARRANTIES.

A. Representations and Warranties of Seller.

(1) In order to induce Buyer to enter into this Agreement and purchase

 

7



--------------------------------------------------------------------------------

the Premises, Seller hereby warrants and represents to Buyer that Seller has
full power and authority to enter into and fulfill its obligations under this
Agreement and to consummate the sale of the Premises and the execution, delivery
and performance of this Agreement by Seller constitutes a valid and binding
obligation of Seller in accordance with its terms. No consent, waiver or
approval by any other party is required in connection with the execution and
delivery by Seller of this Agreement or the performance by Seller of the
obligations to be performed by it under this Agreement or any instrument
contemplated hereby. Neither the entering into of this Agreement nor the
completion of such sale will constitute a violation or breach by Seller of any
contract or other instrument to which Seller is a party or to which Seller is
subject or by which any of Seller’s assets or properties may be affected, or of
any judgment, order, writ, injunction or decree issued against or imposed upon
Seller, nor will the said sale result in a violation of any applicable law,
order, rule, or regulation of any governmental authority.

(2) Seller has not received written notice of any condemnation proceedings
pending or proposed with regard to the Premises.

(3) Seller has not received any written notices of violations of any applicable
ordinances, regulations, or other laws with respect to the Premises which are
uncorrected as of the Agreement Date.

(4) Excepting the lease with Buyer, there are no contracts or agreements
(including, without limitation service contracts and/or management agreements),
that affect the Premises and that can not be terminated as of Closing. All
contracts affecting the Premises, other than Permitted Exceptions, shall be
terminated as of Closing.

(5) Seller has not received written notice of any assessments for public
improvements against the Premises which are unpaid by the Seller.

 

8



--------------------------------------------------------------------------------

(6) Seller has not received written notice of any action, proceeding, litigation
or investigation pending or threatened against Seller or the Premises, that
arises out of the ownership or leasing of the Premises or that may affect the
use, occupancy or operation of the Premises for its present purpose, or affect
the ability of Seller to perform its obligation under this Agreement, or which
questions the validity or enforceability of this Agreement.

(7) Seller represents and warrants that (a) Seller and, to Seller’s actual
knowledge, each person or entity owning an interest in Seller is (i) not
currently identified on the Specially Designated Nationals and Blocked Persons
List maintained by the Office of Foreign Assets Control, Department of the
Treasury (“OFAC”) and/or on any other similar list maintained by OFAC pursuant
to any authorizing statute, executive order or regulation (collectively, the
“List”), and (ii) not a person or entity with whom a citizen of the United
States is prohibited to engage in transactions by any trade embargo, economic
sanction, or other prohibition of United States law, regulation, or Executive
Order of the President of the United States, and (iii) not an “Embargoed
Person,” (b) to Seller’s actual knowledge, none of the funds or other assets of
Seller constitute property of, or are beneficially owned, directly or
indirectly, by any Embargoed Person (as hereinafter defined), and (c) to
Seller’s actual knowledge, no Embargoed Person has any interest of any nature
whatsoever in Seller (whether directly or indirectly). The term “Embargoed
Person” means any person, entity or government subject to trade restrictions
under U.S. law, including but not limited to, the International Emergency
Economic Powers Act, 50 U.S.C. §1701 et seq., The Trading with the Enemy Act, 50
U.S.C. App. 1 et seq., and any Executive Orders or regulations promulgated
thereunder.

The foregoing representations and warranties shall survive Closing for a period
of one hundred eighty (180) days. To the extent that Buyer knows or is deemed to
know prior to the

 

9



--------------------------------------------------------------------------------

expiration of the Investigation Period that any of Seller’s representations and
warranties are inaccurate, untrue or incorrect in any way, such representations
and warranties shall be deemed modified to reflect Buyer’s knowledge or deemed
knowledge, as the case may be. If after the expiration of the Investigation
Period but prior to the Closing, Buyer obtains actual knowledge that any of the
representations or warranties made herein by Seller are untrue, inaccurate or
incorrect in any material respect, Buyer shall give Seller written notice
thereof within five (5) business days of obtaining such knowledge (but, in any
event, prior to the Closing). In such event, Seller shall have the right (but
not the obligation) to cure such misrepresentation or breach and shall be
entitled to a reasonable adjournment of the Closing (not to exceed thirty
(30) days) for the purpose of such cure. If Seller is unable to so cure any
misrepresentation or breach of warranty, then Buyer shall have the rights and
remedies available to Buyer under Section 16.B. If Buyer completes Closing
notwithstanding Buyer having knowledge that any of Seller’s representations or
warranties are not correct, Buyer shall be deemed to have waived and released
any rights with respect to the inaccuracy of such representation or warranty.

B. Representations and Warranties of Buyer. In order to induce Seller to enter
into this Agreement, Buyer hereby warrants and represents to Seller that
(1) Buyer has the full power and authority to enter into and fulfill its
obligations under this Agreement, (2) the execution of this Agreement by Buyer
constitutes the valid and binding obligation of Buyer in accordance with its
terms, (3) the individuals executing this Agreement on behalf of Buyer have been
duly and properly authorized to do so and (4) Buyer is not a “plan” which is
subject to nor a “fiduciary” of any such “plan” nor an entity a holding “plan
assets” of any such “plan” (as those terms are defined under ERISA) nor an
entity whose assets are deemed to be “plan assets” under ERISA. Seller shall not
have any obligation to close the transaction contemplated by this Agreement if
the transaction for any reason constitutes a prohibited transaction under ERISA
or if Buyer’s representation is found to be false or misleading in any respect.

 

10



--------------------------------------------------------------------------------

C. Operations Prior to Closing.

(1) Leases. Seller shall not enter into any new leases or contracts for the
Premises without Buyer’s prior written consent, other than the Declaration and
related condominium documents.

(2) Maintenance of Premises. Subject to (i) ordinary wear and tear or
(ii) damage or destruction from casualty, Seller shall maintain, repair and
operate the Premises in accordance with Seller’s customary practices and
procedures and in compliance with all applicable laws and ordinances.

11. CLOSING PROCEDURE.

A. Seller’s Closing Documents. At or before the Closing, Seller shall deliver to
Buyer, or cause to be delivered to Buyer the following:

(1) A special warranty deed for the Premises, conveying good and marketable
title to the Premises, subject to the Permitted Exceptions;

(2) A quit-claim bill of sale for any personal property included in the sale of
the Premises.

(3) An assignment and assumption agreement with respect to the lease with Buyer
for the Premises, pursuant to which Seller assigns such lease to Buyer, and
Buyer assumes all obligations thereunder from and after Closing (the “Lease
Assignment”).

(4) Documents of authority of Seller authorizing the transactions contemplated
by this Agreement;

(5) Any other documents, instruments, records, correspondence or agreements
called for hereunder which have not previously been delivered to Buyer;

 

11



--------------------------------------------------------------------------------

(6) Any documents reasonably and customarily requested by Buyer’s Title Company
in connection with the sale of the Premises; and

(7) A closing statement executed by Seller.

B. Buyer’s Closing Documents. At or before the Closing, Buyer shall deliver or
cause to be delivered to Seller, the following:

(1) The balance of the Purchase Price remaining due at time of Closing;

(2) The Lease Assignment;

(3) The closing statement executed by Buyer;

(4) Documents of authority of Buyer authorizing the transactions contemplated by
this Agreement; and

(5) Such other instruments as may be reasonably required by the Title Company or
otherwise reasonably required to consummate the purchase of the Premises in
accordance with the terms hereof.

12. RECORDING. This Agreement shall not be recorded by either party in any
office of public record.

13. CONDEMNATION. If, prior to Closing on the Premises, all or any material part
of the Premises is taken by eminent domain proceedings or a notice of any
eminent domain proceeding is received by Seller, Seller shall immediately give
notice thereof to Buyer and Buyer shall have the right, exercisable in writing
within ten (10) days of receipt of such notice to either:

A. Complete the purchase of the Premises in accordance with this Agreement; or

 

12



--------------------------------------------------------------------------------

B. Terminate this Agreement, in which event the Deposit shall be returned to
Buyer and this Agreement shall be null and void.

Failure to deliver such written notice shall be deemed an election by Buyer to
complete the purchase of the Premises. If Buyer elects (or is deemed to have
elected) to complete the purchase of the Premises, the purchase shall be
completed in accordance with this Agreement under and subject to such taking and
all consequences thereof, and without abatement of Purchase Price, except that
at Closing Seller shall assign, transfer, and pay to Buyer all rights that
Seller has to any of the proceeds of such eminent domain proceedings and all
proceeds from such proceedings theretofore received by Seller.

14. FIRE OR CASUALTY. If on or prior to the Closing Date all or any material
portion of the Existing Improvements are destroyed or damaged as a result of
fire or any other casualty, Seller shall promptly give written notice thereof to
Buyer, and Buyer shall have the right, at its sole option, of terminating this
Agreement and being released from all liabilities and obligations hereunder, in
which event the Deposit shall be refunded to Buyer, whereupon both Seller and
Buyer shall be released from any and all further obligation and liability
hereunder. Buyer shall deliver written notice of its election to Seller within
five (5) calendar days after the date upon which Buyer receives written notice,
or otherwise learns, of such damage. If notice of such damage is received by
Buyer and it fails to deliver written notice to Seller of its election, such
failure shall be deemed an election by Buyer to complete the purchase of the
Premises under this Agreement. If Buyer does not terminate this Agreement, or if
Buyer does not have the right to terminate this Agreement, the proceeds of any
insurance paid between the Agreement Date and the Closing Date, and any
deductible under Seller’s casualty insurance policy for the Premises, shall be
paid to Buyer on the Closing Date, and Seller shall assign to Buyer all rights

 

13



--------------------------------------------------------------------------------

Seller has to any future insurance proceeds arising from such casualty, without
in any manner affecting the Purchase Price. For the purposes of this paragraph,
a material portion of the Existing Improvements shall be destroyed or damaged as
a result of fire or any other casualty if the cost to repair or restore such
damage exceeds $250,000.00. Seller shall have no obligation to repair or restore
any damaged portion of the Existing Improvements, and if Buyer elects to
complete Closing, Buyer shall accept the Existing Improvements subject to all
such damage or destruction.

15. REAL ESTATE BROKERS. Buyer and Seller warrants that no finders, real estate
brokers or other persons entitled to claim a fee or commission, have interested
them in this transaction, and that Buyer and Seller have not had any dealings
with any person which may entitle that person to a fee or commission. Buyer and
Seller hereby agree to indemnify and hold the other harmless against any losses,
costs or expenses (including attorney’s fees) arising out of any claim of any
broker or finder in conjunction with this transaction, the obligation for which
was incurred by the breaching party. The terms of this Section 15 shall survive
the Closing Date.

16. DEFAULT.

A. By Buyer. If Buyer defaults in the performance of any of its obligations
hereunder, then as Seller’s sole and exclusive remedy, Seller may terminate this
Agreement, whereupon the Deposit shall be paid to Seller and this Agreement
shall become null and void and of no further force, and both parties shall be
released of further liability and obligations hereunder, and Seller shall have
no further remedy, either at law or in equity. The foregoing shall not apply to,
and shall not limit Buyer’s obligations or liability under, any indemnities
expressly set forth herein given by Buyer to Seller.

B. By Seller. If Seller defaults hereunder, Buyer shall be entitled, as its sole
remedies, to either seek specific performance of Seller’s obligations hereunder,
or terminate this Agreement and receive a refund of the Deposit.

 

14



--------------------------------------------------------------------------------

17. 1445 CERTIFICATION. Seller acknowledges that Section 1445 of the Internal
Revenue Code provides that a transferee of a United States real property
interest must withhold tax if the transferor is a foreign person. To inform
Buyer that withholding of tax is not required upon the disposition of a United
States real property interest by Seller, Seller shall deliver on the Closing
Date a sworn certification to the effect that Seller is not a non-resident alien
for Federal Income Tax purposes.

18. GENERAL PROVISIONS.

A. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective heirs, executors, administrators,
successors, and assigns. Buyer shall have no right to assign this Agreement
without the prior written consent of Seller.

B. Entire Agreement. This Agreement constitutes the entire agreement among the
parties hereto and supersedes all prior negotiations, understandings and
agreements of any nature whatsoever with respect to the subject matter hereof.
No amendment, waiver or discharge of any provision of this Agreement shall be
effective against either party unless that party shall have consented thereto in
writing.

C. Governing Law. This Agreement shall be governed, interpreted, and construed
in accordance with the laws of the Commonwealth of Pennsylvania.

D. Notices. All notices required or permitted to be given under the terms of
this Agreement shall be in writing, sent by Certified Mail, postage prepaid,
return receipt requested, or by private carrier guaranteeing next day service
and evidenced by written receipt, addressed as follows:

 

  (1) If to Buyer, addressed as follows:

ViroPharma Incorporated

397 Eagleview Boulevard

Exton, PA 19341

Attn: Vincent Milano

 

15



--------------------------------------------------------------------------------

With a copy to:

Matthew Swett, Esquire

Pepper Hamilton LLP

3000 Two Logan Square

Eighteenth and Arch Streets

Philadelphia, PA 19103-2799

 

  (2) If to Seller, addressed as follows:

LV Associates, L.P.

c/o J. Loew & Associates, L.P.

55 Country Club Drive

Suite 200

Downingtown, PA 19335

With a copy to:

Jeffrey L. Silberman, Esquire

Kaplin Stewart Meloff Reiter & Stein, P.C.

350 Six Sentry Parkway

Building 640

Blue Bell, PA 19422

or to such other address or addresses and to the attention of such other person
or persons as any of the parties hereto may notify the others in accordance with
the provisions of this Agreement.

E. Captions. Captions contained in this Agreement are inserted only as a matter
of convenience and in no way define, limit or extend the scope or intent of this
Agreement or any provision hereof.

F. Time is of the Essence. Time is of the essence of this Agreement and all of
its terms and conditions.

 

16



--------------------------------------------------------------------------------

G. Reliance. Buyer acknowledges that Buyer is purchasing the Premises and will
purchase the Premises based upon Buyer’s own investigation and not based upon or
in reliance on any representation, warranty, statement or assurance of any kind
made by Seller, any real estate agent or anyone acting or purporting to act on
Seller’s behalf, except those expressly set forth in writing in this Agreement.
Buyer shall have no right to rely on any representation or warranty set forth in
this Agreement to the extent that Buyer has actual or constructive knowledge
that any such representation or warranty may be false or incorrect, or to the
extent that the results of Buyer’s investigation, or any other facts or
circumstances come to the attention of Buyer prior to the Closing, give Buyer
actual or constructive knowledge that any such representation or warranty may be
untrue or incorrect.

THE BUYER HEREBY ACKNOWLEDGES AND AGREES, WHICH AGREEMENT SHALL SURVIVE THE
CLOSING HEREUNDER, THAT SELLER HAS AFFORDED BUYER FULL AND COMPLETE OPPORTUNITY
TO MAKE ITS OWN INVESTIGATION OF THE PREMISES AND OF ALL FINANCIAL AND OTHER
MATTERS PERTAINING THERETO, AND THAT BUYER IS ACQUIRING THE PREMISES IN “AS IS”
CONDITION AND WITHOUT ANY REPRESENTATIONS AND WARRANTIES EXCEPT AS EXPRESSLY SET
FORTH IN THIS AGREEMENT. IN AMPLIFICATION OF THE FOREGOING, BUYER ACKNOWLEDGES
THAT SELLER HAS NOT MADE, NOR IS BUYER RELYING ON, ANY WARRANTIES OTHER THAN
THOSE WHICH ARE SET FORTH HEREIN, INCLUDING ANY IMPLIED WARRANTY OF
HABITABILITY, MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE, OR OF THE
EXISTENCE OR NON-EXISTENCE OF PATENT OR LATENT DEFECTS.

 

17



--------------------------------------------------------------------------------

Without limiting the above, and subject to the express representations and
warranties of Seller contained herein, Buyer on behalf of itself and its
successors and assigns waives its right to recover from, and forever releases
and discharges, Seller, Seller’s affiliates, Seller’s investment advisor, the
partners, trustees, beneficiaries, shareholders, members, managers, directors,
officers, employees and agents and representatives of each of them, and their
respective heirs, successors, personal representatives and assigns
(collectively, the “Seller Related Parties”), from any and all demands, claims,
legal or administrative proceedings, losses, liabilities, damages, penalties,
fines, liens, judgments, costs or expenses whatsoever (including, without
limitation, court costs and attorneys’ fees and disbursements), whether direct
or indirect, known or unknown, foreseen or unforeseen, that may arise on account
of or in any way be connected with (i) the physical condition of the Premises
including, without limitation, all structural and seismic elements, all
mechanical, electrical, plumbing, sewage, heating, ventilating, air conditioning
and other systems, the environmental condition of the Premises and the presence
of hazardous materials on, under or about the Premises, or (ii) any law or
regulation applicable to the Premises, including, without limitation, any
environmental law and any other federal, state or local law.

 

18



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FOLLOW

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed the day and year first above written.

 

SELLER:

LV ASSOCIATES, L.P.

By:   JRL Properties, Inc., its sole general partner   By:  

Jack R. Loew

    Jack R. Loew, President

 

BUYER:

VIROPHARMA INCORPORATED

By:  

Michel de Rosen

Name/Title:   Michel de Rosen, President and CEO

 

19